Case 2:19-cv-04455-JMA-AYS Document 19 Filed 05/11/20 Page 1 of 4 PagelD #: 257

COMMUNITY COUPONS FRANCHISING INC and
MATTHEW ROSENCRANS,

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Plaintiff(s), .
Civ. No, 2:19-cv-04455-JMA-
-against- 3 GRB

EAGLE MARKETING SOLUTIONS, LLC and DENNIS Defendant Bernstein's
BERNSTEIN,

Interrogatories to Plaintiff
Pursuant to FRCP Rule 33

Defendant(s).

 

 

 

1.

Defendant, Dennis Bernstein, as and for his Initial Interrogatories to Plaintiff pursuant to

FRCP Rule 26(a) sets demands as follows:

Provide a copy of the March 31, 2018 email referred to in paragraph “21” of the
Complaint.

Provide a description of the statements made at the April 2, 2018 meeting referred to
in paragraph “34” of the Complaint and/or provide any notes, writings, or
memoranda regarding that meeting.

Provide a description of the statements made at the October 16, 2018 meeting
referred to in paragraph “37” of the Complaint and/or provide any notes, writings, or
memoranda regarding that meeting.

Provide a copy of the January 2, 2019 resignation email from the defendant Bernstein
to the plaintiff referred to in paragraph “59” of the Complaint.

Provide a copy of both sides of all checks issued from the plaintiff to the defendant

Bernstein between October 16, 2018 and December 31, 2018.

The Law Office of David S. Klausner PLLC, 150 Grand Street - Suite 510, White Plains, New Yorke 10601

 
Case 2:19-cv-04455-JMA-AYS Document 19 Filed 05/11/20 Page 2 of 4 PagelD #: 258

 

10.

A

12;

13.

14.

Provide a copy of the commission statement prepared by the plaintiff for the years
2018 and 2019.

Provide a copy of the Plaintiff's corporate tax returns for the years 2016 through
the present. |

Name the entities and/or people as others “expressly informed of defendant's
intention to resign.” as of January 2019 as claimed in paragraph “52” of the
Complaint.

Provide all documents, writings, checks and/or spreadsheets documenting
plaintiff's claim of loss of income and of loss of company value as claimed in
paragraph “54” of the Complaint.

Provide all terms, duties, responsibilities and/or obligations outlining and/or
defining the terms of the claimed oral contract between the parties.

Provide the names and identities of the clients/customers that the plaintiff claims
the defendant Bernstein contacted "for the express purpose of defamation, libel or
slander" as claimed in paragraph “62” of the Complaint.

Provide the names and identities of those clients/customers that the defendants
allegedly told that the defendants had been "ripped off, poorly treated and taken
advantage of," as claimed in paragraph “63” of the Complaint.

Provide a description of and/or an accounting of the claim in paragraph "64" of
the Complaint that the plaintiff was owed "hundreds of thousands of dollars".
Provide the names and/or identities of the clients/customers referred to in

paragraph "65" of the plaintiffs Complaint.

The Law Office of David §. Klausner PLLC, 150 Grand Street - Suite 510, White Plains, New Yorl 10601

 
Case 2:19-cv-04455-JMA-AYS Document 19 Filed 05/11/20 Page 3 of 4 PagelD #: 259

| 15. Provide a list of the clients/customers that the plaintiff claims, in paragraph "66" of
the Complaint that were lost as well as receivable information for the years 2016 to
‘the present.
16. Provide a list of all accounts that were "written off" as claimed by the plaintiff in
paragraph "67" of the complaint with account receivable information from 2016 to

the present.

Dated: White Plains, New York
May 08, 2020

Yours, etc.,

STEPHEN SLATER.

THE LAW OFFICE OF DAVID S. KLAUSNER PLLC
Attorneys for Dennis Bernstein

150 Grand Street — Suite 510

White Plains, New York 10601

Tel: (914) 288-8706

Fax: (914) 288-8708

To:

James Costo

Attorney for Plaintiff

11 Park Place, Suite 1100
New York, NY 10007
Tel: (646) 543-0406

costolaw@gmail.com

Andrew Moskowitz

JAVERBAUM WURGAFT HICKS KAHN
WIKSTROM & SININS, P.C.

Attorney for Defendant Eagle Marketing
505 Morris Avenue

Springfield, NJ 07080

Tel: (973) 379-4200
amoskowitz@lawiw.com

 

1] The Law Office of David §. Klausner PLLC, 150 Grand Street - Suite 510, White Plains, New York 10601

 
Case 2:19-cv-04455-JMA-AYS Document 19 Filed 05/11/20 Page 4 of 4 PagelD #: 260

SUPREME COURT OF THE STATE OF NEW YORK
EASTERN DISTRICT OF NEW YORK

COMMUNITY COUPONS FRANCHISING INC and
MATTHEW ROSENCRANS,

Plaintiff(s),
Civil Action No.
-against- 2:19-cv-04455-JMA-GRB

EAGLE MARKETING SOLUTIONS, LLC and DENNIS
BERNSTEIN,

 

Defendant(s).

 

DEFENDANT BERNSTEIN'S INTERROGATORIES TO PLAINTIFF
PURSUANT TO FRCP RULE 33

Pursuant to 22 NYCRR 130-1.1, David S. Klausner, an attorney admitted to practice in the courts of New York State, certifies that,
upon information and belief and reasonable inquiry, the contentions contained in the annexed document are not frivolous, In
addition, this matter was not obtained through illegal conduct, or if it was, the attorney or other persons responsible for the illegal
conduct are not participating in the matter of sharing in any fee earned there from, and the matter was not obtained in violation of 22
NYCRR 1200.41-a [DR 7-11].

THE LAW OFFICE OF DAVID S. KLAUSNER PLLC
Attorney for Defendant
DENNIS BERNSTEIN
150 Grand Street - Suite 510
White Plains, New York 10601
Tel: (914) 288-8706
Fax: (914) 288-8708
